*305The opinion of the court was delivered by
West, J.:
This was an action to foreclose a tax lien for special sewer assessments. The land was adjudged subject to the lien, and the owners appeal.
It was found that the special-assessments were ascertained and levied in 1903* and that no suit or action was instituted to set aside or in any way contest or enjoin the levy until the answer in this action was filed, more than eight years after such ascertainment and levy. The statute covering this case provides that—
“No suit nor action of any kind shall be maintained in any court, to set aside or in any way contest or enjoin the levy . . . after the expiration of thirty days from the time the amount due ... is ascertained.” (Gen. Stat. 1909, § 994.)
Authorities are cited to show that no right existed to assess the land in question because it could not be drained or benefited by the sewer, but under the rule now well established in this state it is too late to raise that question. (Rockwell v. Junction City, 92 Kan. 513, 141 Pac. 299; Rockwell v. Junction City, 93 Kan. 1, 142 Pac. 268; Railway Co. v. City of Chanute, 95 Kan. 161, 147 Pac. 836; Arment v. Dodge City, ante, p. 94, 154 Pac. 219.)
The judgment is affirmed.